Opinion filed March 16, 2006












 








 




Opinion filed March 16, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00035-CV 
                                                    __________
 
                                      IN RE DANNY LEE PERKINS
 

 
                                                Original
Mandamus Proceeding
 

 
                                              M
E M O R A N D U M   O P I N I O N
 
On February 6, 2006, this court received Danny Lee
Perkins=s pro se
petition for writ of mandamus.  The
petition did not comply with the requirements of Tex. R. App. P. 52, and Perkins
failed to either file the required fee or comply with Tex. R. App. P. 20.  The
clerk of this court informed Perkins of these defects in a letter dated
February 6, 2006.  Perkins has not
responded to  our
February 6 letter.
Perkins has failed to invoke the original
jurisdiction of this court.  This
proceeding is dismissed.
 
PER CURIAM
 
March 16, 2006
Panel
consists of: Wright, C.J., and
McCall, J., and Strange, J.